Exhibit 99.1 Foresight Energy LP 211 North Broadway, Suite 2600 Saint Louis, MO 63102 September 1, 2017 Reference is made to the Warrant Certificate (the “Warrant Certificate”) and the related Warrant Agreement, dated as of August 30, 2016, between Foresight Energy LP, a Delaware limited partnership (the “Partnership”), and American Stock Transfer & Trust Company, LLC, a New York limited liability trust company. In accordance with Section 2(a)(vi) of the Warrant Certificate, the Partnership hereby notifies you that on August 31, 2017, the Partnership paid a cash dividend to the holders of its common units in an amount equal to $0.0647 per common unit (the “Dividend”).As a result, the Exercise Price of each Warrant decreased to $0.8800 and the Number Issuable increased to 13.0.
